Citation Nr: 1030975	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
schizophrenic reaction, chronic, undifferentiated type 
(competent), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to March 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the Veteran's claims for an increased 
rating for schizophrenic reaction, chronic, undifferentiated type 
(competent), and TDIU.  

The January 2006 rating decision also denied entitlement to 
service connection for rheumatoid arthritis and anemia.  However, 
in the February 2006 notice of disagreement, the Veteran did not 
specifically appeal these two issues and therefore, they will not 
be addressed by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran underwent a VA examination in October 2005.  The 
examiner found the service connected schizophrenia to essentially 
be in remission, but note significant symptoms of major 
depression.  As the Veteran's representative has pointed out, the 
representative reported that depression, anxiety, and pain 
syndrome would interfere with the Veteran's ability to function 
occupationally, but that "the service connected condition", 
presumably schizophrenia, was not causing occupational 
impairment.  Subsequent to this examination, the United States 
Court of Appeals for Veterans Claims (Court) held that medical 
opinions lack probative value unless they are accompanied by a 
rationale.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 
(2008).  It is also not clear from the report whether the 
examiner found that the depression, anxiety and pain syndrome 
would render the Veteran unemployable.

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. 
App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric 
examination to determine the current 
severity of his schizophrenia, and/or any 
other psychiatric disabilities. 

The examiner should review the claims 
folder and should note that review in the 
examination report or addendum. All signs 
and symptoms of the service-connected 
disorder should be reported in detail. 

The examiner should provide an opinion as 
to whether his service-connected 
disability renders the Veteran unable to 
secure or follow employment for which his 
education and experience would otherwise 
qualify him.

If the examiner finds that there are 
psychiatric disabilities that are not 
service connected, the examiner should 
provide a rationale for the opinion that 
the disability is unrelated to the service 
connected schizophrenia.

The examiner should distinguish, if 
possible, disability attributable to 
service connected disabilities from 
disability attributable to non-service-
connected disabilities. 

2.  If the claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


